DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed June 30, 2022.  Claims 1 and 4 are currently amended.  Claims 2 and 3 have been canceled.  Claims 1 and 4-10 are pending review in this correspondence.

Response to Amendment
	Rejection of claim 1 as being anticipated by Bendix et al (US 2012/0136298 A1) is withdrawn in view of applicant’s claim amendments filed June 30, 2022.  
	Rejection of claims 1 and 2 as being anticipated by Grimm et al (US 2011/0046602 A1) is withdrawn in view of applicant’s claim amendments filed June 30, 2022.

Allowable Subject Matter
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the fluid transfer device of claim 1, specifically wherein the elongate body portion of the first plunger comprises an internal channel and the distal end portion of the first plunger has a pass-through into the internal channel; and the elongate body portion of the second plunger is slidably movable through the pass-through, and the proximal end portion of the second plunger is engageable with the distal end portion of the first plunger, wherein the pass-through in the distal end portion of the first plunger provides a circumferential seal against the elongate body portion of the second plunger.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        August 12, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796